Case: 13-30866      Document: 00512545398         Page: 1    Date Filed: 02/26/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                    No. 13-30866                             February 26, 2014
                                  Summary Calendar
                                                                               Lyle W. Cayce
                                                                                    Clerk
LESLIE JEFFERSON,

                                                 Plaintiff-Appellant

v.

DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONS; NURSE LEE;
JERRY GOODWIN; JAMES LEBLANC; JOHN DOE; NURSE JEFF;
UNKNOWN, E A Conway Hospital,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:10-CV-1317


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Leslie Jefferson, Louisiana prisoner # 442442, proceeding pro se and in
forma pauperis (IFP), appeals the dismissal of his 42 U.S.C. § 1983 complaint,
which the district court dismissed as frivolous. See 28 U.S.C. § 1915(e)(2)(B)(i).
Jefferson argues that the defendants were deliberately indifferent to his
medical needs, a claim we review for abuse of discretion.                 See Harper v.
Showers, 174 F.3d 716, 718 & n.3 (5th Cir. 1999).



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-30866     Document: 00512545398     Page: 2   Date Filed: 02/26/2014


                                  No. 13-30866


      Jefferson asserts that Nurse Lee was deliberately indifferent to his
serious medical needs when she treated his injuries, which resulted from a fall
from the top bunk in his cell, with only tape stitches. The record shows that
Jefferson received treatment for his injuries, including four visits to the prison
infirmary, one visit to an external hospital, stitches, a scan, and pain
medication. Jefferson’s assertions concerning Nurse Lee and the defendants
indicate only his disagreement with the prescribed treatment; these assertions
are not sufficient to establish that Nurse Lee or the other defendants acted
with deliberate indifference to Jefferson’s serious medical needs. See Gobert v.
Caldwell, 463 F.3d 339, 346 (5th Cir. 2006). Even if these facts show that his
treatment was negligent, negligent medical care does not constitute a valid
§1983 claim. See id.
      The appeal is without arguable merit and, therefore, frivolous.         See
Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). Accordingly, the appeal is
dismissed as frivolous.    See 5TH CIR. R. 42.2.     Jefferson’s motion for the
appointment of appellate counsel is denied. See Ulmer v. Chancellor, 691 F.2d
209, 212, 213 (5th Cir. 1982).
      The district court’s dismissal of Jefferson’s complaint as frivolous and
this court’s dismissal of his appeal as frivolous count as two strikes for
purposes of § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir.
1996). Jefferson is hereby cautioned that if he accumulates three strikes he
will no longer be allowed to proceed IFP in any civil action or appeal filed while
he is incarcerated or detained in any facility unless he “is under imminent
danger of serious physical injury.” § 1915(g).
      APPEAL DISMISSED; MOTION DENIED; SANCTION WARNING
ISSUED.




                                        2